EXHIBIT 10.1




EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”), effective as of November 30, 2015
(the “Effective Date”), is by and between Heat Biologics, Inc. a corporation
organized under the laws of the State of Delaware with offices located at 801
Capitola Drive, Durham, North Carolina 27514 (the “Corporation”), and Timothy
Creech, an individual residing in North Carolina (the “Executive”).




1.   

EMPLOYMENT; DUTIES




(a)

The Corporation hereby engages and employs Executive as the Chief Financial
Officer of the Corporation, and Executive hereby accepts such engagement and
employment as the Chief Financial Officer of the Corporation, for the Term (as
defined in Section 2). Executive will report directly to the Chief Executive
Officer of the Corporation, and Executive shall have such duties, authorities
and responsibilities as assigned to him by the Chief Executive Officer or the
Board of Directors commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies.




(b)

During the Term, Executive may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Executive's performance
of Executive's duties hereunder, is contrary to the interest of the Corporation
or any of its subsidiaries, or requires any significant portion of Executive's
professional time; provided, however, that as long as the activity does not
interfere with Executive's performance of Executive's duties hereunder,
Executive shall be entitled to devote up to twenty percent (20%) of his
professional time to other non-competitive efforts as he sees fit.




2.   

TERM




The term of this Agreement, and of Executive’s employment under it, shall
commence on the Effective Date and terminate on the earlier of: (i) four (4)
years from the Effective Date of this Agreement or (ii) termination under
Section 8 of this Agreement (the “Term”).




3.    

COMPENSATION




(a)

As compensation for the performance of his duties on behalf of the Corporation
hereunder, Executive shall receive the following:




 

(i)   

Executive shall receive an annual base salary of Two Hundred Eight Five Thousand
Dollars ($285,000) for the Term (“Base Salary”), payable in bi-weekly
installments.




 

(ii)  

Executive shall be eligible for an annual bonus of thirty five percent (35%) of
his Base Salary, which bonus shall be payable in cash (“Annual Bonus”). Any
Annual Bonus that may be awarded will be in the sole and absolute discretion of
both the Compensation Committee and the Board of Directors of the Corporation.




(b)

The Corporation shall reimburse Executive for all normal, usual and necessary
expenses incurred by Executive in the course of performing his duties, including
all reasonable travel, lodging and entertainment expenses, upon receipt by the
Corporation.




(c)

The Corporation shall grant to Executive an incentive option to purchase an
aggregate of seventy thousand (70,000) shares of the Corporation’s publicly
traded common stock (the “Option”) pursuant to the Corporation’s Amended and
Restated 2014 Stock Incentive Plan (the “Plan”) with an





--------------------------------------------------------------------------------

exercise price per share equal to the fair market value of the Corporation’s
common stock on the date of grant, vesting monthly on a pro rata basis over a
four (4) year period. Any vested portion of the Option will remain exercisable
for a period of ten (10) years from the Effective Date, unless such exercise
rights are terminated earlier per the Corporation’s existing stock option plan.
Other terms of the Option, including the period to exercise vested options
following termination of employment with the Corporation, shall be according to
the Corporation’s existing stock option plan and the Corporation’s stock option
agreement. If there shall be a Change of Control (as defined in the Plan) during
the Term of this Agreement and at such time Executive has been employed by the
Corporation for (i) less than five (5) months then fifty percent (50%) of the
Option granted to Executive shall immediately vest; (ii) at least five (5)
months but less than ten (10) months, then seventy five (75%) of the Option
granted to Executive shall immediately vest; or (iii) at least ten (10) months,
then the entire Option granted to Executive under the terms of this Agreement
shall immediately vest.




(d)

In addition to standard national holidays in accordance with the Corporation’s
policies, Executive shall be entitled annually to three (3) weeks paid time off
(“PTO”), which may be used for vacation, personal time or for illness and five
(5) days sick leave.




(e)

The Corporation shall pay seventy-five percent (75%) of the cost of medical
insurance for coverage for Executive and his family pursuant to the
Corporation’s healthcare insurance policy plan. Executive shall also be offered
any other benefits provided to the Corporation’s officers for which he is
eligible under the policy, rules or other terms of the particular benefit.




4.   

REPRESENTATIONS AND WARRANTIES BY EXECUTIVE




Executive hereby represents and warrants as of the Effective Date to the
Corporation that:




(a)   

Neither the execution and delivery of this Agreement nor the performance by
Executive of his duties and other obligations hereunder violates or will violate
any statute, law, determination or award, or conflict with or constitute a
default under (whether immediately, upon the giving of notice or lapse of time
or both) any prior or current employment agreement, contract, or other
instrument to which Executive is a party or by which he is bound.




 

(b)   

Executive has the full right, power and legal capacity to enter and deliver this
Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.

 

5.   

CONFIDENTIAL INFORMATION




 

(a)

Except in performing his duties within the scope of his employment with the
Corporation or except with the prior written authorization by the Corporation,
Executive agrees that, during the Term or at any time thereafter, he will not
disclose or make accessible to any person who is not a director, Executive,
contractor, or agent of the Corporation, the non-public research, development,
products, services and technology, both current and under development, promotion
and marketing programs, lists, trade secrets and other confidential and
proprietary business information of the Corporation, of any of its affiliates,
of any of their clients, or of any other party to whom the Corporation owes an
obligation of confidentiality (collectively, “Corporation Confidential
Information. Executive agrees: (i) not to use any Corporation Confidential
Information for himself or others and (ii) not to take any Corporation
Confidential Information or reproductions thereof from the Corporation’s
facilities at any time during his employment by the Corporation other than to
perform his duties hereunder. Executive agrees immediately to return all
Corporation Confidential Information and reproductions thereof in his possession
to the





2




--------------------------------------------------------------------------------

Corporation upon request and in any event upon termination of employment. This
Section 5 shall survive the termination of this Agreement.




(b)   

In the event that Executive breaches any provisions of this Section 5 or there
is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 5, Executive shall not urge as a defense
that there is an adequate remedy at law, nor shall the Corporation be prevented
from seeking any other remedies which may be available. In addition, Executive
agrees that in the event that he breaches the covenants in this Section 5, in
addition to any other rights that the Corporation may have, Executive shall be
required to pay to the Corporation any amounts he receives in connection with
such breach.




 

(c)  

Executive recognizes that in the course of his duties hereunder, he may receive
from the Corporation or others information which may be considered “material,
non-public information” concerning a public company that is subject to the
reporting requirements of the United States Securities and Exchange Act of 1934,
as amended. Executive agrees not to:




 

(i)   

Buy or sell any shares of stock, option, bond, warrant or other security of the
Corporation while in possession of relevant material, non-public information
received from the Corporation or others, and




 

(ii)  

Provide the Corporation with information with respect to any public company that
may be considered material, non-public information, unless first specifically
agreed to in writing by the Corporation.




6.   

INVENTIONS DISCOVERED BY EXECUTIVE




Executive shall promptly disclose to the Corporation any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable, conceived or first reduced to practice by
Executive, either alone or jointly with others, while performing services
hereunder (or, if based on any of the Corporation Confidential Information,
within one (1) year after the expiration or termination of the Term): (a) which
pertain to any line of business activity of the Corporation, whether then
conducted or then being actively planned by the Corporation, with which
Executive was or is involved; (b) which is developed using time, material or
facilities of the Corporation, whether or not during working hours or on the
Corporation premises; or (c) which directly relates to any of Executive’s work
for the Corporation during the Term, whether or not during normal working hours
(collectively, “Inventions”). Executive hereby assigns to the Corporation all of
Executive’s right, title and interest in and to any such Inventions. During and
after the Term, Executive shall execute any documents necessary to perfect the
assignment of such Inventions to the Corporation and to enable the Corporation
to apply for, obtain and enforce patents, trademarks and copyrights in any and
all countries on such Inventions, including, without limitation, the execution
of any instruments and the giving of evidence and testimony, without further
compensation beyond Executive’s agreed compensation during the course of
Executive’s employment. All such acts and cooperation hereunder shall be done at
Corporation’s expense, without cost or expense to Executive. Executive shall be
compensated for the giving of evidence or testimony after the Term of
Executive’s employment at the rate of $500/day. Without limiting the foregoing,
Executive further acknowledges that all original works of authorship by
Executive, whether created alone or jointly with others, related to Executive’s
employment with the Corporation and which are protectable by copyright, are
“works made for hire” within the meaning of the United States Copyright Act, 17
U. S. C. (S) 101, as amended, and the copyright of which shall be owned solely,
completely and exclusively by the Corporation. If any Invention is considered to
be work not included in the categories of work covered by the United States
Copyright Act, 17 U. S. C. (S) 101, as amended, such





3




--------------------------------------------------------------------------------

work is hereby assigned or transferred completely and exclusively to the
Corporation. Executive hereby irrevocably designates counsel to the Corporation
as Executive's agent and attorney-in-fact to do all lawful acts necessary to
apply for and obtain patents and copyrights and to enforce the Corporation's
rights under this Section. This Section 6 shall survive the termination of this
Agreement. Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as "moral rights" (collectively "Moral Rights"). To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Executive hereby waives such Moral Rights and consents to any
action of the Corporation that would violate such Moral Rights in the absence of
such consent. Executive agrees to confirm any such waivers and consents from
time to time as requested by the Corporation.




7.

NON-COMPETE; NON-SOLICITATION




(a)

NON-COMPETE. For a period commencing on the Effective Date and ending one (1)
year after the date Executive ceases to be employed by the Corporation (the
“Non-Competition Period”), Executive shall not:




(i)

accept any employment whose responsibilities include developing, marketing or
selling any biologic or pharmaceutical product that is based upon heat shock
protein-based cancer immunotherapy;




(ii)

own any equity of an entity that is developing, marketing or selling a biologic
or pharmaceutical product that is based upon heat shock protein-based cancer
immunotherapy; provided that Executive shall not be prohibited from being a
passive owner of not more than five percent (5%) of the equity securities of an
entity described in this clause (ii) that is publicly traded and for which he is
in compliance with clauses (i) and (iii); or




(iii)

permit his name to be used by, act as consultant or advisor to, render material
services for, or otherwise assist in any manner any person or entity, in each
case with regard to the development, marketing or selling of any biologic or
pharmaceutical product that is based upon heat shock protein-based cancer
immunotherapy.




(b)

NON-SOLICITATION. During the Non-Competition Period, Executive shall not,
directly or indirectly: (i) induce or attempt to induce or aid others in
inducing anyone working at or for the Corporation to cease working at or for the
Corporation, or in any way interfere with the relationship between the
Corporation and anyone working at or for the Corporation or (ii) in any way
interfere with the relationship between the Corporation and any customer,
supplier, licensee or other business relation of the Corporation.




(c)

SCOPE. If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope, area or other restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope, area or other restrictions reasonable under such circumstances shall be
substituted for the stated duration, scope, area or other restrictions.




(d)

SURVIVAL OF COVENANTS.  The covenants made in this Section 7 shall survive the
termination of this Agreement for the Non-Competition Period, as defined in
subsection (a).








4




--------------------------------------------------------------------------------



8.  

TERMINATION




Subject to Section 2 above, Executive’s employment hereunder begin on the
Effective Date and shall continue for the Term unless terminated upon the first
to occur of the following events:




(a)

Executive’s death.




(b)

Executive’s “Disability”, meaning Executive’s incapacity, due to physical or
mental illness, which results in Executive having been absent from fully
performing his duties with the Corporation for a continuous period of more than
thirty (30) days or more than sixty (60) days in any period of three hundred
sixty-five (365) consecutive days. In the event that the Corporation intends to
terminate the employment of Executive by reason of Disability, the Corporation
shall give Executive no less than thirty (30) days’ prior written notice of the
Corporation’s intention to terminate Executive’s employment. Executive agrees,
in the event of any dispute hereunder as to whether a Disability exists, and if
requested by the Corporation, to submit to a physical examination in the state
of the Corporation’s executive offices by a licensed physician selected by
mutual agreement between the Corporation and the Executive, the cost of such
examination to be paid by the Corporation. The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose. If
Executive refuses to submit to appropriate examinations by such physician at the
request of the Corporation, the determination of the Executive’s Disability by
the Corporation in good faith will be conclusive as to whether such Disability
exists. This Agreement shall be interpreted and applied so as to comply with the
provisions of the Americans with Disabilities Act (to the extent that it is
applicable) and any other applicable laws regarding disability.




(c)

Termination by the Corporation for Just Cause; “Just Cause”, meaning the
Executive’s:




(i)

acts of embezzlement or misappropriation of funds; or fraud;

(ii)

conviction of a felony or other crime involving moral turpitude, dishonesty or
theft;

(iii)

willful unauthorized disclosure of Corporation Confidential Information;

(iv)

material violation of any provision of the Agreement, which is not cured by
Executive within thirty (30) days of receiving written notice of such violation
by the Corporation;

(v)

being under the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of Executive’s duties under this
Agreement and that the performance of his duties hereunder is affected;




(vi)

engaging in behavior that would constitute grounds for liability for harassment
(as proscribed by the U.S. Equal Employment Opportunity Commission Guidelines or
any other applicable state or local regulatory body) or other egregious conduct
that violates laws governing the workplace; or




(vii)

willful failure to perform his assigned tasks, where such failure is
attributable to the fault of Executive, gross insubordination, or dereliction of
fiduciary obligations which are not cured by Executive within thirty (30) days
of receiving written notice of such violation by the Corporation.








5




--------------------------------------------------------------------------------

In the event that the Corporation intends to terminate the employment of
Executive by reason of Just Cause, the Corporation shall give Executive written
notice of the Corporation’s intention to terminate Executive’s employment, and
such termination may be effective immediately, unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period.




(d)

Termination by the Corporation Without Just Cause; “Without Just Cause”, meaning
written notice by the Corporation to Executive of termination other than for
Just Cause or other than due to Executive’s death or Disability.




(e)

Termination by Executive for Good Reason; “Good Reason”, meaning a material
breach by the Corporation of the terms of this Agreement, which breach is not
cured within thirty (30) days after notice thereof from Executive.




In the event that Executive intends to terminate his employment for Good Reason,
Executive shall give the Corporation written notice of his intention to
terminate his employment, and such termination shall be effective upon the
expiration date of the applicable cure period unless the breach is cured prior
to such expiration date. Executive must notify the Corporation of the existence
of the condition of Good Reason within ninety (90) days of the initial event
constituting the condition of Good Reason.




(f)

Termination by Executive Without Good Reason; “Without Good Reason”, meaning
written notice by Executive to the Corporation of termination other than for
Good Reason.

 

(g)

If Executive’s employment hereunder is terminated for any reason under this
Section 8, Executive or his estate, as the case may be, will be entitled to
receive the accrued Base Salary, vacation pay, expense reimbursement to the
extent not previously paid (the sum of the amounts described in this subsection
shall be hereinafter referred to as the “Accrued Obligations”); provided,
however, that if Executive’s employment is terminated by the Corporation Without
Just Cause or by the Executive for Good Reason, then in addition to paying
Accrued Obligations, the Corporation shall pay to the Executive as severance an
amount equal to six (6) months of his then current Base Salary and a pro-rated
amount of the Annual Bonus which he would have received that year without the
occurrence of the termination at 100% of the targeted amount; provided that
Executive first executes and does not revoke a release in form acceptable to
Executive and the Corporation and such releasing the Corporation from all claims
arising for his employment and such release becomes effective no later than
sixty (60) days of such termination. The severance shall be paid to the
Executive in substantially equal monthly payments on the same payroll schedule
that was applicable to Executive immediately prior to his separation from
service commencing on the first such payroll date on or following the date the
required release of claims becomes effective.




9.

NO DISPARAGEMENT




Except to the extent a disclosure is required by applicable law, Executive
agrees that during the course of his employment or at any time thereafter, he
and his agents, family and/or representatives shall refrain from (i) all
conduct, verbal or otherwise, which would materially damage the reputation,
goodwill or standing in the community of the Corporation, its affiliates,
subsidiaries, divisions, agents and related parties and their respective
principals, owners (direct or indirect), members, directors, officers, agents,
servants, Executives, parties, attorneys and other professionals, successors and
assigns (collectively, the “The Corporation Related Parties”) and (ii) referring
to or in any way commenting on the Corporation and/or any of the other The
Corporation Related Parties in or through the general media or any public domain
(including without limitation, internet websites, blogs, chat rooms and the
like), which would materially damage, the reputation, goodwill or standing in
the community of the Corporation and/or any of the Corporation Related Parties.





6




--------------------------------------------------------------------------------




10.   

NOTICES




Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: (i) when delivered personally, (ii) one (1)
day after being sent by Federal Express or similar overnight delivery, (iii)
three (3) days after being mailed registered or certified mail, postage prepaid,
return receipt requested, to the Corporation at the address set forth above and
to the Executive at the offices of the Corporation with a copy sent to the
Executive’s home address set forth in the Corporation’s records, or to such
other address as such party shall give by notice hereunder to the other party,
or (iv) in the case of transmittal by electronic mail, upon receipt by the
sender of electronic confirmation of such transmittal.




11.  

SEVERABILITY OF PROVISIONS




If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the parties’
intent and the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.




12.   

ENTIRE AGREEMENT MODIFICATION




This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

 

13.    

BINDING EFFECT




The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Executive and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Executive’s obligations hereunder may
not be transferred or assigned by Executive. This Agreement cannot be assigned
by Corporation without the written consent of Executive except that this
Agreement may be assigned to an affiliated entity of the Corporation.




14.  

NON-WAIVER




The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.




15.  

GOVERNING LAW, DISPUTE RESOLUTION




This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of North Carolina of the United States of America
without regard to principles of conflict of laws. The State of North Carolina
shall be the exclusive jurisdiction for any disputes arising under this
Agreement and the parties hereby consent to such jurisdiction.








7




--------------------------------------------------------------------------------



16.  

HEADINGS




The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.




17.   

SECTION 409A OF THE INTERNAL REVENUE CODE




The parties intend that the provisions of this Agreement comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Executive to incur any additional tax or interest under
Section 409A, the Corporation shall, upon the specific request of Executive, use
its reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to Executive and the Corporation of the
applicable provision shall be maintained, and the Corporation shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Corporation. The Corporation shall timely use its
reasonable business efforts to amend any plans and programs in which Executive
participates to bring it in compliance with Section 409A. Notwithstanding the
foregoing, the Corporation shall have no liability with regard to any failure to
comply with Section 409A so long as it has acted in good faith with regard to
compliance therewith.

(a)

Separation from Service. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination also constitutes a “Separation from Service” within the
meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.

(b)

Separate Payments. Each installment payment required under this Agreement shall
be considered a separate payment for purposes of Section 409A.

(c)

Delayed Distribution to Key Employees. If the Corporation determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Corporation’s sole discretion, that Executive is
a Key Employee of the Company on the date his employment with the Corporation
terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of
Executive’s employment (the “409A Delay Period”). In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to Executive during the 409A
Delay Period shall be paid to Executive in a lump sum cash amount on the first
business day following the end of the 409A Delay Period. For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof. If
Executive is identified as a Key Employee on an Identification Date, then
Executive shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.











8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.







 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

     

 

 

 

By:

/s/Jeff Wolf

 

Name:

Jeff Wolf

 

Title:  

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE: 

 

 

 

 

 

 

 

 

 

 

/s/ Timothy Creech

 

Timothy Creech








9


